TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-03-00114-CV



                                      Heldy Finch, Appellant

                                                  v.

                                  James Arthur Finch, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
       NO. 01-324-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


                             MEMORANDUM OPINION


               The brief of appellant Heldy Finch was due May 8, 2003. By letter of May 22, 2003,

appellant was notified that her brief was overdue and instructed to tender a brief with the explanation

required by Rule 38 or her appeal would be dismissed for want of prosecution. See Tex. R. App. P.

38.8(a)(1) (if appellant fails timely to file brief, appeal may be dismissed for want of prosecution

unless appellant reasonably explains failure and appellee not significantly injured). To date, we have

received no response. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 38.8(a)(1); 42.3(b) (dismissal for want of prosecution).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: August 14, 2003
2